Title: From James Madison to Thomas Jefferson, 11 January 1802 (Abstract)
From: Madison, James
To: Jefferson, Thomas


11 January 1802, Department of State. Encloses an estimate of the cost of carrying into effect the convention with France.
 

   RC and enclosure, two copies (DNA: RG 46, President’s Messages, 7A-E3; and DNA: RG 233, President’s Messages, 7A-D1). Each RC 1 p., in a clerk’s hand, signed by JM. Enclosed estimate (1 p.) lists expenses totaling $350,000, not including $32,839.54 worth of repairs to the Berceau. Sent with Jefferson’s message to both houses of Congress, 12 Jan. 1802. Printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:365. On the Berceau, see Benjamin Stoddert to JM, 26 Mar. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:50 n. 3).

